Citation Nr: 1643350	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  10-00 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for microcytic anemia, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for right upper extremity carpal tunnel syndrome (CTS), to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for kidney disease, to include as secondary to diabetes.  

4.  Entitlement to a disability rating in excess of 10 percent for hypertension. 

5.  Entitlement to an initial disability rating in excess of 20 percent for left upper extremity neuropathy.  

6.  Entitlement to a compensable disability rating for onychomycosis, currently rated within the Veteran's diabetes mellitus rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to May 1967, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the Board in February 2016.  A transcript of that hearing has been associated with the claims file.  

The Board notes that in a July 2016 waiver, the Veteran's representative stated that the record indicates that the Veteran has timely expressed disagreement with an April 2014 decision (evaluation of cardiac condition) and with a March 2015 decision (evaluation of right upper extremity; service connection for an acquired psychiatric disability, hearing loss, tinnitus, cataracts, and erectile dysfunction).  The representative asked the Board to take jurisdiction of these additional seven issues for the limited purpose of remanding them with direction to the AOJ to issue a statement of the case.  During the adjudication and processing of the Veteran's appeal, a statement of the case was issued in August 2016 for all issues but the claim for erectile dysfunction.  The Veteran submitted a substantive appeal in August 2016.  In that substantive appeal, the Veteran requested a hearing at a local VA office.  The Veteran's hearing has not yet been scheduled and the appeal has not been certified to the Board.  Therefore, no action will be taken by the Board at this time and those issues will be the subject of a separate Board decision if ultimately necessary.  

The Board notes that service connection for erectile dysfunction and entitlement    to special monthly compensation for loss of use of a creative organ was granted in an August 2016 rating decision.  The Veteran has filed a notice of disagreement (NOD) on these issues in August 2016 as shown in the electronic claims file (VBMS). Such appeal is contained in the VACOLS appeals tracking system as      an active appeal at the RO.  While the Board is cognizant of the Court's decision    in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal. As such, no action will be taken by the Board at this time, and these issues will be the subject of a later Board decision, if ultimately necessary. 

The issues of entitlement to service connection for microcytic anemia, kidney disease, and CTS, and entitlement to an increased rating for onychomycosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension has not been manifested with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

2.  The Veteran's left upper extremity neuropathy has been manifested by no more than moderate incomplete paralysis of the radicular group.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

2.  The criteria for a disability rating in excess of 20 percent for left upper extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by letters in December 2008 and Jul 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In any event, the Veteran's increased rating claim regarding his peripheral neuropathy arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  
The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  The Veteran was afforded a hearing before the Board and a copy of the transcript   is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Increased Rating - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects   of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Higher Disability Rating - Hypertension

The Veteran's hypertension is rated at 10 percent under Diagnostic Code 7101.  Under that Code, diastolic pressure predominantly 130 or more warrants a 60 percent disability rating.  Diastolic pressure predominantly 120 or more warrants    a 40 percent disability rating.  Diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more warrants a 20 percent disability rating.  Diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more that requires continuous medication for control warrants a 10 percent disability rating.  38 C.F.R. § 4.104.

As the Veteran is currently rated at 10 percent for his hypertension, the evidence must show diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The Board notes that the evidence of record does not reflect any findings of systolic pressure of 200 or more.  

The Board acknowledges that private treatment records showed blood pressure readings of 186/116 and 184/114 on November 17, 2008, which was noted to be   out of character for the Veteran.  However, a reading the next day was 128/88,    and on December 2, 2008 the reading was 141/87.  During a December 2008 VA examination, the examiner noted that the Veteran's pressure averaged from the  130-150s/70-90s.  The Veteran's pressure at the time of the examination was 152/80.  On VA examination in August 2009, the three readings were 154/90.  VA treatment records show no diastolic readings of 110 or greater, and a reading of 130/77 was noted on November 2, 2009.  On June 13, 2011, his blood pressure    was 132/87 and it was noted his readings were typically in the 130s/80s.  

Although the Veteran had two readings in November 2008 that indicated a diastolic pressure above 110, the evidence does not show that his diastolic pressure was predominantly 110 or more.  The evidence indicates blood pressure readings with an overwhelming majority below 110.  Therefore, the Veteran's blood pressure readings do not more nearly approximate the criteria for a rating of 20 percent or higher for hypertension, and an increased rating is denied.  

Higher Disability Rating - Neuropathy of the Left Upper Extremity

The Veteran's left upper extremity neuropathy is presently rated 20 percent disabling under Diagnostic Code 8513 which evaluates all radicular groups.  The Board notes that the Veteran is right hand dominant.  

Under Diagnostic Code 8513, incomplete paralysis of all radicular groups for the minor extremity warrants 20, 30, or 60 percent evaluations if it is mild, moderate, or severe, respectively.  An 80 percent rating is warranted for complete paralysis of   all radicular groups.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2015).  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or  to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2015).

The Veteran was afforded a VA examination in August 2009.  The Veteran had left arm and hand numbness intermittently for a few months.  He had no functional limitations and he had not dropped any objects.  He had no problems with buttoning, zippering, or opening jars.  Testing showed normal sensation to light touch in the upper and lower extremities bilaterally.  Reflexes were normal at the elbows, knees, and ankles.

The Veteran was afforded another VA examination in April 2010.  The Veteran had numbness in the upper extremities on a daily basis, multiple times per day, lasting two to three minutes.  Physical examination revealed normal muscle and grip strength of the upper extremities.  Sensation was normal to light touch, however   the Veteran was unable to differentiate sharp and dull in the hands.  Reflexes were normal and the examiner noted no muscle atrophy.  The examiner diagnosed mild peripheral neuropathy of the upper extremities.

During the September 2014 VA examination, the examiner noted mild intermittent pain, paresthesias, or dysesthesias and numbness of the left upper extremity.  Motor strength, reflex examination, and sensory examination were normal.

During the June 2016 VA examination, the examiner noted no pain, paresthesias, dysesthesias, or numbness of the left upper extremity.  Muscle strength and reflex testing were normal.  Sensory examination of the left upper extremity was also normal.  The examiner noted no trophic changes.  The examiner diagnosed mild incomplete paralysis of the median nerve.  EMG of the left upper extremity showed mild left median neuropathy.  The examiner noted that the Veteran's peripheral neuropathy did not impact his ability to work.  

In sum, the Veteran's left upper extremity peripheral neuropathy has been consistently described as mild.  The Board acknowledges the Veteran's lay complaints noting numbness and tingling.  The Veteran is on no medications and rates his disability at a level of 5 out of 10.  However, the Board finds the objective findings on medical examinations, to include EMG testing, to be more probative as to the severity of his disability than the Veteran's lay complaints.  Accordingly,   the Board finds the evidence does not reflect a disability level that more nearly approximates moderate incomplete paralysis of all radicular groups such that a higher rating is warranted.   


Extraschedular Consideration

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence for both hypertension and neuropathy.  The Veteran has not alleged that his symptomatology is exceptional or unusual, nor is there any indication of marked interference with employment.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In reaching the all of the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to a disability rating in excess of 10 percent for hypertension is denied. 

Entitlement to an initial disability rating in excess of 20 percent for left upper extremity neuropathy is denied.  


REMAND

Regarding the issue of entitlement to service connection for microcytic anemia,     the Veteran submitted lab work in June 2009 that he stated shows onset of anemia within one year of separation from service.  The lab work is dated June 1967, one month after separation from service.  Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and anemia becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran has not been afforded a VA examination regarding his anemia claim and an opinion has not been obtained regarding this issue.  Therefore, the Board finds that a VA nexus opinion is required. 

Regarding the Veteran's claim for kidney disease, the Board notes that the claim was denied due to a lack of diagnosed kidney disease.  The Board notes, however, that the record shows a January 2010 private treatment record assessment of  chronic kidney disease as well as a March 2012 private treatment record showing microalbuminuria.  In an October 2013 private statement, the examiner noted that microalbuminuria is the earliest stage of diabetic nephropathy.  The VA examiner in April 2013 noted that the definition of chronic kidney disease requires three months of abnormal lab testing, which the Veteran does not have.  Given the conflicting information regarding a diagnosis of kidney disease, the Board finds that a new VA examination is required to determine if the Veteran has a current disability related to his kidneys. 

Regarding the Veteran's claim of service connection for carpal tunnel syndrome (CTS), the Board notes that the Veteran was afforded a VA examination in April 2010.  The examiner opined that it is less likely than not that the Veteran's diabetes mellitus caused his right CTS within four months of the diagnosis of diabetes mellitus.  The examiner did not provide an opinion regarding aggravation.  Additionally, subsequent to that opinion, the Veteran submitted evidence from online sources to include an article called "Carpal Tunnel Syndrome a Common Cohort of Diabetes" by Linda Von Wartburg, a study abstract called "Frequency   of median mononeuropathy in patients with mild diabetic neuropathy in the early diabetes intervention trial," and a study called "Systemic causes of the carpal tunnel syndrome."  A new examination with opinion is warranted.  

Regarding the Veteran's claim of an increased rating for onychomycosis, the Board notes that the VA examiner did not provide a percentage of the body affected by the onychomycosis.  The Veteran has asserted in the February 2016 hearing that his whole feet are now affected by the onychomycosis.  Given that the Veteran has asserted that his fungal infection now affects his entire feet, the Board finds that a new VA examination is necessary to determine the current level of severity of the Veteran's disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file. 

2.  Send the claims file to a VA physician, preferably a hematologist or an internist.  The examiner is asked to review the claims file and provide an opinion on the Veteran's claim for service connection for microcytic anemia.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  Following review of the claims file, the examiner is to provide an opinion whether it is it more likely, less likely, or at least as likely as not (50/50 probability) that the Veteran's current anemia manifested during service or within one year of separation from service.  Please explain why or why not and address the Veteran's assertion that the June 1967 lab work (submitted in June 2009) indicates a finding of anemia.  The examiner should provide a rationale for the opinion provided. 

3.  Schedule the Veteran for a VA kidney examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner is asked to address the following:

a.  Does the Veteran have a current kidney disability?   The examiner should comment on the Veteran's complaints of urinary frequency, microalbuminuria,       the January 2010 private treatment record showing chronic kidney disease and the October 2013 statement noting that microalbuminuria is the earliest stage of diabetic nephropathy

b.  If a kidney disability is diagnosed, is it at least as  likely as not (50 percent or greater probability) that the Veteran's current disability is causally related to service, to include urethritis in service?  Please explain why or why not.

c.  If not related to service, is it at least as likely as not causally related to the Veteran's diabetes?  Please explain why or why not and address the October 2013 statement noting that microalbuminuria is the earliest stage of diabetic nephropathy.

d.  If not caused by service or service-connected diabetes, please opine whether the kidney disability is at least as likely as not permanently worsened beyond normal progression (aggravated) by the service-connected diabetes.  If so, please attempt to quantify the degree of aggravation of kidney disease beyond the baseline level of that disability.   The examiner should provide a rationale for the opinion provided.

4.  Send the claims file to a VA neurologist to obtain      an opinion concerning the Veteran's claim for service connection for right carpal tunnel syndrome.  If the examiner determines that an examination of the Veteran  is necessary to provide the requested opinion, then an examination should be scheduled.  Following review of the claims file, the neurologist is asked to address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's right carpal tunnel syndrome is causally related to the Veteran's diabetes or right upper extremity peripheral neuropathy?  If not caused by those conditions, is the carpal tunnel syndrome permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the diabetes or right upper extremity peripheral neuropathy?  If so, please attempt     to quantify the degree of worsening of carpal tunnel syndrome beyond the baseline level of that disability.  Please explain the rationale for the opinions expressed. 

The examiner should provide a rationale for the opinion provided.

5.  Schedule the Veteran for a VA skin examination of  the feet to ascertain the current level of severity of the Veteran's onychomycosis.  The examiner should review the claims file in conjunction with the examination.  Any tests deemed necessary should be accomplished and the results reported.  All symptomatology associated with the disability should be reported as well as any functional impairment.  The examiner should specifically note the percentage of the body, as well as the percentage of       the exposed area, affected by the onychomycosis, and whether the fungal infection spread to the rest of the feet.    

6.  After completion of the above and any other development deemed necessary, readjudicate the     claims.  If the claims remain denied, the Veteran and      his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


